Citation Nr: 1334238	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include depression, anxiety, social disorder with explosive temperament, and posttraumatic stress disorder.  

2.  Entitlement to service connection residuals of a cerebrovascular accident as secondary to diabetes mellitus, type 2.  

3.  Entitlement to service connection Wolff-Parkinson-White syndrome with valvular heart disease and arrhythmia as secondary to diabetes mellitus, type 2.  

4.  Entitlement to service connection for retinopathy secondary to diabetes mellitus, type 2.  

5.  Entitlement to a disability rating higher than 20 percent for type 2 diabetes mellitus, prior to July 7, 2010.  

6.  Entitlement to a disability rating higher than 40 percent for type 2 diabetes mellitus with erectile dysfunction since July 7, 2010.  


7.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right foot prior to July 7, 2010.  

8.  Entitlement to a disability rating higher than 20 percent for peripheral neuropathy of the right foot since July 7, 2010.  

9.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left foot prior to July 7, 2010.  

10.  Entitlement to a disability rating higher than 20 percent for peripheral neuropathy of the left foot since July 7, 2010.  

11.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right hand.  

12.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left hand.  

13.  Entitlement to a total disability rating for compensation based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Heather Vanhoose, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The appellant, who is the Veteran, served on active duty from November 1962 to November 1966.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue pertaining to service connection for a psychiatric disorder to comport with the evidence. 

In a rating decision in October 2010, the RO increased the rating for diabetes mellitus, type 2, with erectile dysfunction to 40 percent from July 7, 2010.  The RO increased the ratings for peripheral neuropathy of the right foot and of the left foot to 20 percent from July 7, 2010.  

In November 2011, the Veteran appeared at hearing before the undersigned Veterans Law Judge.   A transcript of the hearing is in the Veteran's file.  

The claims of service connection for a psychiatric disorder, residuals of a cerebrovascular accident, Wolff-Parkinson-White syndrome with valvular heart disease and arrhythmia, and diabetic retinopathy as well as the claims for increase for diabetes mellitus with erectile dysfunction, peripheral neuropathy of the right and left foot, since July 7, 2010, and for peripheral neuropathy of the right and left hand and the claim for a total disability rating are REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1.  Prior to July 7, 2010, diabetes mellitus, type 2, was manifested by the need for a restricted diet, insulin and oral hypoglycemic agents without the need to avoid strenuous occupational and recreational activities.

2.  Prior to July 7, 2010, peripheral neuropathy of the right foot was manifested by moderate impairment to include symptoms of pain, numbness, and decreased sensation.

3.  Prior to July 7, 2010, t peripheral neuropathy of the left foot was manifested by moderate impairment to include symptoms of pain, numbness, and decreased sensation.


CONCLUSIONS OF LAW

1.  Prior to July 7, 2010, the criteria for a rating higher than 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.7, 4.119, Diagnostic Code 7913 (2013). 

2.  Prior to July 7, 2010, the criteria for a 20 percent rating for peripheral neuropathy of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124(a), Diagnostic Code 8521 (2013). 

3.  Prior to July 7, 2010, the criteria for a 20 percent rating for peripheral neuropathy of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124(a), Diagnostic Code 8521 (2013). 






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided pre-adjudication VCAA notice by letter in February 2009.  The VCAA notice included the type of evidence needed to substantiate a claim for increase.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 

The Veteran was afforded VA examinations in February 2009 and in July 2010.  The examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 


As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

Diabetes mellitus is currently rated 20 percent under Diagnostic Code 7913.  Under Diagnostic Code 7913, the criteria for a 20 percent rating are insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet. The criteria for a 40 percent rating are insulin, restricted diet, and regulation of activities. 



Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913). 

Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 )). 

Evidence 

On VA examination in February 2009, the Veteran denied episodes of hypoglycemia reaction and ketoacidosis.  The VA examiner stated that the Veteran was not restricted in his ability to perform strenuous activity due to diabetes mellitus.  In February 2009, the Veteran asserted that a private examination supported a 40 percent rating.  The report merely notes that the Veteran was insulin dependent and labile with unstable blood glucose.  The report does not address whether diabetes mellitus required regulation of activities.  

Analysis 

Diagnostic Code 7913 involves successive rating criteria, so that the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if one element is not met at any one level, the Veteran can only be rated at the level that did not require the missing element.  See Tatum v. Shinseki, 23 Vet. App. 152, 154-56 (2009) (citing Camacho, 21 Vet. App. at 366-367). 

Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho, at 365. 






Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

And no factual foundation has been established to show that the Veteran has specialized education, training, or experience or is otherwise qualified to diagnose or to express the opinion that diabetes requires regulation of activities, that is, avoidance of strenuous occupational and recreational activities. 

In absence of medical evidence of regulation of activities, that is, avoidance of strenuous occupational and recreational activities, the Veteran does not meet the criteria for a 40 percent under Diagnostic Code 7913 before July 7, 2010.

To the extent it is asserted that diabetes interfered with employment, the assertion is not relevant to the rating criteria of regulation of activities under Diagnostic Code 7913.

As the criteria for a higher schedular rating under Diagnostic Code 7913 have not been demonstrated before July 7, 2010, there is no factual basis for a staged rating.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Peripheral Neuropathy of the Right and Left Foot

Peripheral neuropathy of the right foot and the left foot is rated under Diagnostic Code 8521 for incomplete paralysis of the external popliteal nerve (common peroneal).  Before July 7, 2010, peripheral neuropathy was rated 10 percent for mild incomplete paralysis.  The criterion for 20 percent rating is moderate incomplete paralysis.  The criterion for a 40 percent rating is moderately severe incomplete paralysis. 




The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

In the rating decision in October 2010, the RO increased the ratings to 20 percent from July 7, 2010, on the basis, in part, of evidence of anesthesia in the feet with increasing problems with balance and gait, resulting in deceased mobility.  

On VA examination in February 2009, the Veteran complained of paresthesia, loss of sensation, and dysesthesia of the feet.  The findings were worsening numbness in the feet with loss of touch, pain, and vibratory sense from the feet to the knees.  

Whereas here there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

Before July 7, 2010, the findings of loss of touch, pain, and vibratory sense from the feet and upward more nearly approximate the criteria for moderate incomplete paralysis or a 20 percent rating under Diagnostic Code 8521.  There is no other potentially applicable Diagnostic Code.

A rating higher than 20 percent is not warranted before July 7, 2010, in the absence of evidence of organic changes such as loss of reflexes, muscle atrophy, and constant pain.  On VA examination in February 2009, the reflexes were active.  There were no tropic changes, and coordination was normal without motor loss.  





Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Before July 7, 2010, the rating criteria reasonably describe the disability level and symptomatology as the service-connected diabetes mellitus requires insulin and a restricted diet and the peripheral neuropathy of the right foot and left foot is moderate in degree.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).







ORDER

A rating higher than 20 percent for diabetes mellitus, type 2, under Diagnostic Code 7913 before July 7, 2010, is denied.  

A 20 percent rating for peripheral neuropathy of the right foot under Diagnostic Code 8521 before July 7, 2010, is granted.  

A 20 percent rating for peripheral neuropathy of the left foot under Diagnostic Code 8521 before July 7, 2010, is granted. 


REMAND

On the claims of service connection for a psychiatric disorder, residuals of a cerebrovascular accident, Wolff-Parkinson-White syndrome with valvular heart disease and arrhythmia, and diabetic retinopathy, as the evidence of record is insufficient to decide the applicable theories of service connection, including secondary service connection further development under the duty to assist is needed. 

On the claims for increase peripheral neuropathy of the right foot and of the left foot from July 7, 2010, and peripheral neuropathy of the right hand and of the left hand, the Veteran asserts that the disabilities are worse since he was last examined by VA in July 2010 and a reexamination is warranted.  

The record reasonably raises the claim of a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where a claim for a total disability rating on the basis of individual unemployability is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).




Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination by an appropriate medical professional to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that:

Any current psychiatric disorder to include depression, anxiety, social disorder with explosive temperament, or posttraumatic stress disorder is related to an injury disease or event in service or is caused by or aggravated by the service-connected diabetes mellitus and complications of diabetes?  

"Aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to a service-connected disability as contrasted to a temporary worsening of symptoms. 

The Veteran's file must be available to the examiner for review.






2.  Afford the Veteran a VA examination by an appropriate medical professional to determine:   

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the residuals of a cerebrovascular accident in 1984 or Wolff-Parkinson-White syndrome with valvular heart disease and arrhythmia is related to an injury disease or event in service or is caused by or aggraved by the service-connected diabetes mellitus and complications of diabetes?   

"Aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to a service-connected disability as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be available to the examiner for review.

3.  Afford the Veteran a VA eye examination by an appropriate medical professional to determine: 

Whether the Veteran has diabetic retinopathy?  

The Veteran's file must be available to the examiner for review.




4.  Afford the Veteran a VA examination by an appropriate medical professional to determine:   

The level of impairment of diabetes mellitus under Diagnostic Coder 7913 and the level of impairment of peripheral neuropathy of the hands under Diagnostic Code 8515 and of the feet under Diagnostic Code 8521. 

The Veteran's file must be available to the examiner for review.

5. Develop the claim for a total disability rating for compensation based on individual unemployability. 

6.  After the above development adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  









The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


